Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are being examined in this office action.

Claim Objections
Claims 1, 5, and 7 are objected to because of the following informalities:  
The limitations “an upstream” and “the upstream” should be “upstream”. This appears to be a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drummond et al. (US Patent No. 6,350,500, herein, Drummond) in view of Nelson et al. (US Patent No. 6,378,763, herein, Nelson).
Regarding claim 1, Drummond discloses a paper tube (10 – Fig. 1) making apparatus (Fig. 4), comprising: 
a fixed rod (47); 
a paper tape winding mechanism (51, 52) arranged adjacent to the fixed rod, wherein the fixed rod and the paper tape winding mechanism receive a paper tape (13, 14) and then the paper tape winding mechanism is operable to wind the paper tape around the fixed rod to form a paper tube (Col. 12, lns 21-31); 
a glue applying device (34) arranged an upstream of the fixed rod and the paper tape winding mechanism and is operable to coat a glue (21) on a surface of the paper tape (13) (Col. 9, lns 42-46); and 
a hot airflow generation unit (35) arranged between the glue applying device and the paper tape winding mechanism (Fig. 4) to generate a hot airflow (“forced air heating” – Col. 10, ln 13) toward the glue coated on the paper tape (13), wherein the “the speed of the body ply” - Col. 10, lns 4-15).
Drummond does not expressly disclose a length measurement unit arranged the upstream of the fixed rod and the paper tape winding mechanism and is operable to measure a conveying speed of the paper tape.
Nelson teaches a length measurement unit (“sensors”) arranged the upstream of the fixed rod and the paper tape winding mechanism (“attached to the ply reel”) and is operable to measure a conveying speed of the paper tape (15) (Col. 9, lns 7-25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus disclosed by Drummond with the length measurement unit arranged the upstream of the fixed rod and the paper tape winding mechanism and is operable to measure a conveying speed of the paper tape as taught by Nelson in order to use the desired amount of paper tape to create the paper tube, therefore, saving materials.

Regarding claim 2, Drummond in view of Nelson teaches the paper tube making apparatus as recited above, further comprising a cutter (Drummond, 54) arranged adjacent to the fixed rod and is operable to cut the paper tube formed on the fixed rod (Drummond, Fig. 4).

Regarding claim 5, Drummond in view of Nelson teaches the paper tube making apparatus as recited above, the paper tube making apparatus as recited above, further “ply reel” – Nelson, Col. 9, ln 12), which is arranged the upstream of the fixed rod and the paper tape winding mechanism (Nelson, Fig. 5) to convey the paper tape to the fixed rod and the paper tape winding mechanism, the length inspection unit (“sensors”) being connected to the transportation roller and being operable to count turns of rotation of the transportation roller in order to determine the conveying speed of the paper tape (Nelson, Col. 9, lns 11-15).
Examiner interprets the sensors taught by Nelson operable to count turns of rotation of the transportation roller since it is attached to the transportation roller and performs the same function as the claimed invention by measuring the ply speeds.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus disclosed by Drummond with at least one transportation roller, which is arranged the upstream of the fixed rod and the paper tape winding mechanism to convey the paper tape to the fixed rod and the paper tape winding mechanism, the length inspection unit being connected to the transportation roller and being operable to count turns of rotation of the transportation roller in order to determine the conveying speed of the paper tape as taught by Nelson in order to use the desired amount of paper tape to create the paper tube, therefore, saving materials.

Regarding claim 6, Drummond in view of Nelson teaches the paper tube making apparatus as recited above, further comprising a calculation unit (“processing unit” – Nelson, Col. 9, ln 8) that is in electrical connection with the length measurement unit Nelson, Col. 9, lns 11-15), and is operable to calculate the conveying speed of the paper tape according to a conveyed length of the paper tape measured by the length measurement unit (Nelson, Col. 9, lns 17-25).
Examiner interprets the calculation unit to be in electrical connection with the hot airflow generation unit and operable to control the flow rate and the temperature of the hot airflow generated by the hot airflow generation unit according to the conveying speed of the paper tape since Drummond discloses “a sufficient amount of heat” is used depending on the speed at which the body ply is moving (Col. 9, ln 65-Col. 10, ln 15).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus disclosed by Drummond with a calculation unit that is in electrical connection with the length measurement unit and the hot airflow generation unit, and is operable to calculate the conveying speed of the paper tape according to a conveyed length of the paper tape measured by the length measurement unit, and is operable to control the flow rate and the temperature of the hot airflow generated by the hot airflow generation unit according to the conveying speed of the paper tape as taught by Nelson in order to use the desired amount of paper tape to create the paper tube, therefore, saving materials.

Regarding claim 7, Drummond in view of Nelson teaches the paper tube making apparatus as recited above, wherein the length measurement unit is arranged an upstream (“attached to the ply reel”) of the glue applying device (Nelson, 35) (Nelson, Col. 9, lns 7-25).
.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drummond et al. (US Patent No. 6,350,500, herein, Drummond) in view of Nelson et al. (US Patent No. 6,378,763, herein, Nelson) and further in view of Bower et al. (US Patent No. 5,468,207, herein, Bower).
Regarding claim 3, Drummond in view of Nelson teaches the paper tube making apparatus as recited above. 
Drummond in view of Nelson does not expressly disclose a drive mechanism coupled to the cutter and is operable to drive the cutter to move along the fixed rod.
Bower teaches a drive mechanism (Fig. 4) coupled to the cutter (46) and is operable to drive the cutter to move along the fixed rod (see arrow 47) (Col. 5, lns 16-19).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus taught by Drummond in view of Nelson with a drive mechanism coupled to the cutter and is operable to drive the cutter to move along the fixed rod as taught by Bower in order to vary the length of the paper tube as desired.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drummond et al. (US Patent No. 6,350,500, herein, Drummond) in view of Nelson et al. (US Patent No. 6,378,763, herein, Nelson) and further in view of Maddaleni et al. (US Patent No. 7,922,641, herein, Maddaleni).
Regarding claim 4, Drummond in view of Nelson teaches the paper tube making apparatus as recited above, wherein the paper tape winding mechanism comprises a at least one pulley (Drummond, 52 – Fig. 4), and a belt (Drummond, 51), the belt being wound around the pulley, and the fixed rod (Drummond, 47), wherein the paper tape (Drummond, 13, 14) is located between the belt and the fixed rod (Drummond, Col. 12, lns 25-31).
Drummond in view of Nelson does not expressly disclose that the paper tape winding mechanism comprises a supporting base, a driving roller, at least one pulley, and a belt, the driving roller and the pulley being mounted on the supporting base, the belt being wound around the driving roller, the pulley, and the fixed rod, wherein the paper tape is located between the belt and the fixed rod, such that the driving roller, when rotating, drives the belt to wind the paper tape around the fixed rod to form the paper tube.
Maddaleni teaches a paper tape winding mechanism (5) comprises a supporting base (shown in Fig. 1), a driving roller (17), at least one pulley (9), and a belt (7), the driving roller and the pulley being mounted on the supporting base, the belt being wound around the driving roller, the pulley, and the fixed rod (4), wherein the paper tape (S1, S2) is located between the belt and the fixed rod, such that the driving roller, when T) (Col. 4, lns 43-53).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the paper tube making apparatus taught by Drummond in view of Nelson so that the paper tape winding mechanism comprises a supporting base, a driving roller, at least one pulley, and a belt, the driving roller and the pulley being mounted on the supporting base, the belt being wound around the driving roller, the pulley, and the fixed rod, wherein the paper tape is located between the belt and the fixed rod, such that the driving roller, when rotating, drives the belt to wind the paper tape around the fixed rod to form the paper tube as taught by Maddaleni in order to further ensure that the paper tape overlaps as desired.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drummond et al. (US Patent No. 6,350,500, herein, Drummond) in view of Nelson et al. (US Patent No. 6,378,763, herein, Nelson) and further in view of Lennon et al. (US Patent No. 5,586,963, herein, Lennon).
Regarding claim 8, Drummond in view of Nelson teaches the paper tube making apparatus as recited above, wherein the glue applying device comprises a glue applying roller (Drummond, 34).
Drummond in view of Nelson does not expressly disclose that the glue applying device comprises a glue tank, the glue tank receiving and holding the glue, the glue 
Lennon teaches a glue applying device (14 – Fig. 1) comprises a glue applying roller (44 – Figs. 7), a glue tank (46), the glue tank receiving and holding the glue (50), the glue applying roller being arranged in contact with the glue received and held in the glue tank and being operable to coat the glue on the paper tape (10) in contact therewith (Col. 8, lns 8-22, Figs. 7-9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the paper tube making apparatus as taught by Drummond in view of Nelson so that the glue applying device comprises a glue tank, the glue tank receiving and holding the glue, the glue applying roller being arranged in contact with the glue received and held in the glue tank and being operable to coat the glue on the paper tape in contact therewith as taught by Lennon in order to continuously apply glue to the paper tape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 8, 2022
/CHELSEA E STINSON/           Primary Examiner, Art Unit 3731